Citation Nr: 0636984	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  05-03 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for dermatophytosis of 
the lower extremities, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from June 1946 to 
June 1949.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  In January 2005, during this appeal, the RO granted a 
10 percent rating for dermatophytosis.  However, since a 
higher rating could potentially be assigned, the grant of 
less than the maximum available rating did not terminate the 
appeal,  AB v. Brown, 6 Vet. App. 35, 38 (1993), and the 
issue of a higher evaluation for the veteran's 
dermatophytosis remains in appellate status.  

The veteran appeared at a hearing before the undersigned 
Veterans' Law Judge, sitting in Washington, D.C., in April 
2005; a transcript is of record.


FINDING OF FACT

The veteran's dermatophytosis is currently controlled by 
topical medication and affects less than 20 percent of his 
body; it does not more nearly approximate a disability 
characterized by exudation, constant itching, extensive 
lesions, or marked disfigurement, and it does not require 
systemic therapy or immunosuppressive drugs.  


CONCLUSION OF LAW

The criteria for an increased evaluation for dermatophytosis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103(a), 5107 
(West 2002 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Codes (DCs) 7806 and 7813 (2002, 2006) (as in effect prior 
to, and on and after, Aug. 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, the 
veteran was provided notice consistent with the VCAA, prior 
to the initial RO decision in November 2004. 

In an August 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  Thus, 
Board concludes that the notification received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with his claim file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
increase is being denied herein, no new rating or effective 
date will be assigned, so those downstream issues are moot.


II. Factual Background

Historically, the RO granted service connection for 
dermatophytosis, and a 10 percent evaluation was assigned 
effective February 1953.  The disorder was later rated as 
noncompensable, from August 1955.  

In August 2004, the veteran filed a claim for increase.  
Pertinent medical records include a December 2002 VA 
examination.  At that time he reported a history of tinea 
infection involving his feet, left hand, and other areas of 
the body since 1948.  He had used Lotrimin cream since that 
time, but had not been see by VA since 1955.  He said the 
rash worsened during the summer, and he complained of 
constant itching all over his body.  He did not have systemic 
symptoms such as fever or weight loss, and had no history of 
skin cancer.  On examination there was slight scaling on the 
soles, which was negative on the KOH (potassium hydroxide) 
test.  There was also some mild thickening of the toenails.  
There was no apparent rash in the groin or on the palms.  He 
had scattered white macules consistent with an idiopathic 
guttae-type of melanosis on his body.  There was no evidence 
of eczema, chronic lichen simplex or chronic excoriations.  
He did not have any dermographism or urticarial lesions.  His 
skin was mildly xerotic but not to a significant degree.  The 
diagnosis was history of tinea pedia and tinea manus, mild 
onychomycosis, and mild xerosis.  

VA outpatient treatment records dated from October 2002 to 
May 2004 show treatment for onychomycosis, tinea pedis, and 
xerosis.  On examination in October 2003, the veteran 
presented for re-evaluation of the foot fungus.  He had 
discontinued the chronic topical antifungal and steroid 
creams to determine the extent of the rash.  The skin had 
become very itchy since stopping the medications.  The lower 
portion of the legs and feet had a white powdery scale and a 
very dry surface.  There was some thickening of the skin over 
the legs.  There was no erythema or scale on the torso.  The 
examiner noted the veteran had a 6 percent body surface 
coverage based on the measure that one hand is roughly one 
percent of a person's body surface.  For the veteran this 
involved both feet and the lower portion of the legs, with 
the right more affected than the left.  

On VA examination in October 2004, the veteran reported 
significant itching over the back, groin, chest, upper 
extremities, and lower extremities.  He reported using 
multiple creams (Clotrimazole, Lamisil, and Triamcinolone) 3-
4 times per day.  Examination of the skin of the affected 
areas showed no significant dryness or scale.  The distal 
pretibial areas demonstrated a mild fine white powdery scale.  
The feet showed a non-erythematous but moccasin distribution 
of scale.  There was no evidence of vesicles, pustules, 
ulcerations, or fissuring.  A KOH test was performed on 
scrapings of the feet, and was negative for any hyphae-type 
elements.  The interdigital web spaces were negative for 
maceration, fissuring, or breakdown.  Total area of 
involvement, including plantar foot surfaces and distal 
pretibial areas, was approximately 5-7 percent.  The hands 
were smooth, moist, with no scale involvement.  The condition 
presented no scarring or disfigurement.  The clinical 
impression was history of tinea pedis and tinea manus, 
onychomychosis, and mild xerosis.

As noted in the Introduction, the veteran appeared at a 
Central Office hearing before the undersigned in January 
2005.  His testimony was consistent with the complaints 
reported during VA examinations.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 (2006).  When 
a question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt is resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  


The veteran's service-connected dermatophytosis is currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. § 
4.71a, DC 7813.

The Board notes that, effective August 30, 2002, new 
regulations were promulgated concerning ratings for skin 
disorders.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; 38 U.S.C.A. § 5110(g).

Under DC 7813 of the old Rating Schedule provisions for 
evaluating skin disorders, a note provides that disabilities 
evaluated under codes 7807 through 7819 are to be rated by 
analogy to eczema, under DC 7806.  38 C.F.R. § 4.118 (2002).  

Under DC 7806, a 10 percent rating is assigned for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
for a skin disorder with constant exudation or constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was warranted for a skin disorder with systemic or 
nervous manifestations and ulceration, extensive exfoliation, 
or extensive crusting, or for a skin disorder that is 
exceptionally repugnant.  38 C.F.R. § 4.118 (2002).  

Under DC 7813 of the amended Rating Schedule provisions, the 
skin disability is rated depending upon the predominant 
disability, and where, as here, it is tinea pedis, it will 
continue to be rated as dermatitis or eczema under Diagnostic 
Code 7806.  38 C.F.R. § 4.118 (2006).  

From August 30, 2002, DC 7806 provides that a 10 percent 
rating is assigned for at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
evaluation will be assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed area is affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent evaluation will be assigned for 
dermatitis that covers more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or 
with constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118 (2006).

Based upon the evidence, the veteran's current disability 
picture resulting from his dermatophytosis, history of tinea 
pedis and, more recently, onychomycosis does not meet or 
approximate the requirements for a 30 percent evaluation 
under the old rating criteria.  On VA examinations there was 
some scaling in a moccasin distribution, and thickened 
toenails consistent with some degree of tinea.  The actual 
body surface affected was reported to be no more than 7 
percent.  There was no scarring or disfigurement and no 
complaints or clinical findings of exudation, constant 
itching or extensive lesions.  The VA examiners noted the 
veteran's past history of tinea manum and xerosis, but did 
not identify them as due to dermatophytosis.  

Although topical cream has been prescribed, the veteran has 
never required systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  Beyond that, there is no 
evidence that large portions of his anatomy are involved (the 
skin condition is predominantly confined to the feet and 
lower legs), and less than 10 percent of the entire body is 
affected.  In fact, none of the symptomatology which would 
allow for the assignment of a higher disability rating has 
been reported.  Accordingly, the veteran's disability is not 
shown to be so symptomatic or actively disabling as to 
warrant an evaluation in excess of 10 percent, pursuant to 38 
C.F.R. Part 4, DC 7806 (2002 and 2006).




ORDER

An increased evaluation for dermatophytosis of the lower 
extremities is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


